DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The IDS filed 5/15/2019 has been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 61/329,587 filed 4/30/2010 is acknowledged.

Amendments to the claims are acknowledged.
Claims 1, 3, 7-10, 12-13, 33, 35, 39 and 40 are under examination.
Claims 2, 4-6, 11, 14-32, 34, 36-38, and 41-43 are cancelled.

	Claim Rejections - 35 USC § 101
The instant rejection is maintained and modified in view of Applicant’s amendments. 
The following rejection is necessitated by the recent Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 7-10, 12-13, 33, 35, 39 and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a natural correlation without significantly more. 
Step 2A: Identification of an Abstract Idea
The claim(s) recite(s):
Measuring heart rate characteristics or other physiologic measures of an infant and obtaining a heart rate index indicative of septicema, as in claims 1 and 33; and 
Measuring levels of one or more biochemical substances in at least one sample from the infant, the one or more biochemical substances including one or more cytokines, as in claims 1 and 33.
Determining an antibiotic therapy when the measuring reveals a presence of an infective organism or blood culture as the one or more biochemical substances in excess of a target value, as in claim 33; and
Determine an adjunct therapy when the measuring reveals a presence of the one or more cytokines in excess of a threshold value, as in claim 33.
Claim 13 recites assigning a score based on levels;
Dependent claims 3, 7-10, 12-13, 35, 39 and 40 further limit the abstract idea by reciting species of biochemical substance and infectious organisms being determined.
The above steps all read on steps that can be performed by the human mind and are therefore abstract ideas. The specification discloses that the “measuring” can be done by a computer logic (page 4, lines 1-3), by “measuring” the levels of substances 
FairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category." 
In Digitech, the Courts have put forth:
“[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014).
In Flook the Courts have put forth:
“If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).”

Step 2A: Identification of a Natural Correlation
The claims 33, 35 and 39-40 are also drawn to a correlating between determining a level of naturally occurring biochemical substances and a “blood culture result,” or infection by an organism, without a practical application of the natural correlation. 

Step 2A: Consideration of Practical Application
Claim 1 recites administering an antibiotic and administering adjunct therapy “when” the measuring reveals the presence of an infective organism, blood culture or cytokines. The steps of administering are recited in the alternative and therefore the claims do not necessitate a practical application. See MPEP 2111.04, section “II. Contingent Limitations.”
Claim 33 results in an analytical determining of antibiotic therapy and/or adjunct therapy.
This judicial exceptions are not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claims recite limitations not drawn to the judicial exception, which are the “additional elements.” The additional elements are:
Measuring levels of one or more biochemical substances in a sample from an infant, as in claims 1 and 33;
Wherein the sample is blood an biochemical substances are cytokines such as IL-6, IL-8, TNF-a, or G-CSF, as in claim 7;
However, it is well known, routine and conventional to measure cytokines from a blood sample and heart rate as evidenced by at least Pereira (US 5,627,262) who teach that endotoxin bind to cells and trigger them to produce TNF-, IL-8, and IL-6 (col. 2, 
 Hefeneider et al. (US 2008/0039395) also evidence measuring heart rate, breathing rate, white cell count (i.e. physiological measures) and TNF-, IL-8, IL-6 as indicators for septic shock (par. 0065); taking a blood culture (i.e. blood sample) is taught (par. 0094).
When the step of “measuring” is interpreted as a physical step, the prior art reveals that taking blood samples for an infant is also routine, conventional and well understood as evidenced by at least Hossain (US 8,288108) who teach predicting septic conditions including in infants (col. 4, lines 4-14 and claim 1).
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because measuring biochemical substances including cytokines from a blood sample and measuring heart rate or other physiological parameters is well known, routine and conventional.
Other elements of the method include a non-transitory computer readable medium (as in claim 33) which is a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments, the steps of “measuring” encompasses process steps that can be performed by the human mind. As set forth above, the specification discloses that the “measuring” can be done by a computer logic (page 4, lines 1-3), by “measuring” the levels of substances against a threshold (page 4, lines 10 and 28) and “measuring” using measuring metrics (page 7, line 32). In claim 1, the steps of administering are recited in the alternative, wherein under Broadest Reasonable Interpretation (BRI) the practical application of administering a treatment is not carried out “when” the target or threshold value is not met. In claim 33, the claim comprises only process steps that can be performed as a mental analysis if “measuring” is interpreted as a mathematical or mental analysis step.
Applicants argue that the operations of the system prescribed by the claims govern actions of system components to improve the underlying technology.
In response, Applicants are arguing limitations not recited in the claims. Claim 33 recites a non-transitory computer readable medium having computer logic (i.e. a program or instructions). The claim does not recite “system components” that are governed (or controlled) by the claimed method steps. Instead the steps of measuring and determining rely on the computer for execution. 
Applicants argue that the claims use the abstract idea to know when to administer adjunct therapy, which according to Applicants is a practical application.
 per se cannot be a practical application because “knowing” reads on a mental process and information per se is abstract, even if it is meaningful or useful. Claim 1 recites a practical application of administering antibiotic therapy or adjunct therapy however it is in the alternative. See MPEP 2111.04, section “II. Contingent Limitations.”
Applicants argue that the claims recite an inventive concept of using measured cytokine levels and compared to threshold value to confirm whether a measured heart rate index is in fact due to septicemia and to know if/when to administer adjunct therapy.
In response, firstly, the claims recite two separate measuring and administering steps. The claims do not recite the argued connection of “using measured cytokine levels and compared to threshold value to confirm whether a measured heart rate index is in fact due to septicemia.” Secondly, the relationship between cytokines and heart rate as related to septicemia is a recognition of a natural principle. Applicants have recognized a correlation between cytokine levels and heart rate as indictors of septicemia. However, this is a natural correlation or natural principle and therefore a judicial exception. 

Claim Rejections - 35 USC § 112-1st paragraph
	The rejection of claims 1-4, 7-10, 12, 13, 16, 33-36, 39, 40, and 43 under 35 U.S.C. 112, first paragraph, is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7-10, 12-13, 33, 35, 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 33 recite administering antibiotic therapy “when the measuring reveals a presence of an infective organism.” There is insufficient antecedent basis for this limitation in the claim. The preceding steps recite two measuring steps and therefore it is unclear which measuring step is being referred to. 
Claims 1 and 33 recite administering adjunct therapy “when the measuring reveals a presence of” cytokines. There is insufficient antecedent basis for this limitation in the claim. The preceding steps recite two measuring steps and therefore it is unclear which measuring step is being referred to. 

Claim Rejections - 35 USC § 103
	The rejection of claims 1-4, 7-10, 12, 13, 16, 33-36, 39, 40, and 43 under 35 U.S.C. 103(a) as being unpatentable over Pereira (US 5,627,262) in view of Kumar et al. are withdrawn in view of Applicant’s amendments.
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
	Claims 1, 3, 7-10, 12-13, 33, 35, 39 and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pereira (US 5,627,262) in view of Kumar et al. (J. Infect. Dev. Ctries vol. 3 (2009) pages 437-441; IDS filed 5/15/2019 item 40) and further in view of Cinel et al. (Current opinion in infectious diseases, vol. 20 (2007) pages 345-352).
Pereira (US 5,627,262) teach determining infectious bacteria and that the endotoxins on the bacteria bind to cells and trigger them to produce TNF-, IL-8, and IL-6 (col. 2, lines 40-46). Pereira make obvious measuring levels of biochemical substances and determining it is in excess of a target value wherein Pereira teach measuring and excess of TNF-, IL-8, or IL-6 are produced, they can evoke septic shock (col. 2, lines 47-53), as in claim 1, 4, 33, 36.
Pereira teach taking blood samples and monitoring heart rate to determine an increase (col. 2, line 22) and blood pressures (i.e. other physiological measures)(col. 11, lines 3-5 and 18-20), as in claims 3, 16, 35 and 43.

Pereira make obvious determining antibiotic does to eradicate bacteria (col. 2, lines 1-3), as in claim 1 and 33.
Pereira teach determining and administering antibiotic when bacterial infection causing septic shock is detected (col. 2, lines 9-11), as in claim 1 and 33.
Pereira does not specifically teach assessing levels of biochemical substances against a target value, as in claims 1 and 33.
Kumar et al however teach collecting blood samples including from infants and determining concentration ranges of TNF-associated with severe sepsis (i.e. when biochemical substance or cytokine is in excess of a target value) (page 438, col. 2, par. 6 and Table 1) and correlating the concentration of TNF-with the type of microbial infection of gram- negative, positive or fungal (Table 3), as in claims 1, 3, 7, 8, 9, 10,  33, 39, and 40.
Kumar et al. teach base line concentrations of TNF-page 438, col. 2, par. 6) and normal levels of TNF (page 440, col. 1, par. 4), i.e. no growth, as in claim 12. 
Kumar et al. teach concentration ranges of TNF-for different ages which makes obvious assigning a score, as in claim 13.
Pereira in view of Kumar et al. do not teach determining or administering adjunct (or adjuvant) therapy, as in claims 1 and 33.
Cinel et al. teach increase in TNF-(page 347, col. 1, par. 2) as an indicator of sepsis and administering adjuvant therapy by occasional use of hydrocortisone therapy 
Cinel et al. also teach oxygen therapy as a supplement (Figure 2), i.e. an adjunct therapy, as in claims 1 and 33. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the method of Periera for determining sepsis resulting from infection with the method of Kumar et al. who teach determining ranges of TNF-associated with different infection types and ages of children including infants.  Kumar et al. provide motivation by teaching that sepsis is a significant cause of morbidity (page 437, col. 1, par. 1). One of skill in the art would have had a reasonable expectation of success at combining the teachings of Periera and Kumar et al. because both are concerned with the detection and diagnosis of sepsis as correlated with at least TNF-
Applying the KSR standard of obviousness to Pereira in view of Kumar et al. and Cinel et al. it is concluded that the combination of the references represents a combination of known elements which yield the predictable result.  At the time of invention, a practitioner could have combined the teachings of Periera et al. for measuring increased heart rate and cytokine level as an indication to sepsis and compared the measurements against a known threshold as taught by Kumar et al. to determine sepsis and then further combined the determination with administration of adjunct therapy. As a result, the predictable result of using both heart rate and cytokine level to determine antibiotic and adjunct level would be achieved. Such a combination is 
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Anna Skibinsky/
Primary Examiner, AU 1631